As filed with the Securities and Exchange Commission on July 2, 2010 File No. 333-122049 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 1 [X] Templeton Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) (954) 527-7500 (Registrant's Area Code and Telephone Number) 500 East Broward Blvd., Fort Lauderdale, FL 33394 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Franklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Title of the securities being registered: Shares of common stock, par value $1.00 per share, of Templeton Growth Fund, Inc. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that this filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. Part A and Part B of this Amendment are incorporate by reference to the electronic filing made pursuant to Rule 497(b) under the Securities Act of 1933 on February 23, 2005, under Accession No. 0000805664-05-000010. PART C OTHER INFORMATION Item 15. Indemnification Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the By-Laws or otherwise, the Registrant is aware that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by directors, officers or controlling persons of the Registrant in connection with the successfully defense of any action, suit or proceeding) is asserted by such directors, officers or controlling person in connection with the shares being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Act and will be governed by the final adjudication of such issues. Item 16. Exhibits The following exhibits are incorporated by reference to the previously filed document indicated below, except Exhibits 12(a) and 14(a): (1) Copies of the charter of the Registrant as now in effect; (a) Amended and Restated Articles of Incorporation dated January 26, 1989 (Previously filed with Post-Effective Amendment No. 12 to Registration Statement on Form N-1A on December 29, 1995) (b) Articles of Amendment dated April 17, 1995 (Previously filed with Post-Effective Amendment No. 11 to Registration Statement on Form N-1A on April 28, 1995) (c) Articles Supplementary dated April 13, 1995 (Previously filed with Post-Effective Amendment No. 11 to Registration Statement on Form N-1A on April 28, 1995) (d) Articles Supplementary dated December 27, 1996 (Previously filed with Post-Effective Amendment No. 14 to Registration Statement on Form N-1A on December 31, 1996) (e) Articles Supplementary dated April 10, 1997 (Previously filed with Post-Effective Amendment No. 17 to Registration Statement on Form N-1A on October 30, 1998) (f) Articles of Amendment dated December 23, 1998 (Previously filed with Post-Effective Amendment No. 18 to Registration Statement on Form N-1A on December 30, 1998) (g) Articles Supplementary dated December 23, 1998 (Previously filed with Post-Effective Amendment No. 18 to Registration Statement on Form N-1A on December 30, 1998) (h) Articles of Amendment dated September 15, 2000 (Previously filed with Post-Effective Amendment No. 25 to Registration Statement on Form N-1A on December 30, 2005) (i) Articles Supplementary dated December 27, 2001 (Previously filed with Post-Effective Amendment No. 22 to Registration Statement on Form N-1A on December 27, 2002) (j) Articles Supplementary dated October 20, 2005 (Previously filed with Post-Effective Amendment No. 25 to Registration Statement on Form N-1A on December 30, 2005) (k) Articles Supplementary to Articles of Incorporation dated February 28, 2006 (Previously filed with Post-Effective Amendment No. 27 to Registration Statement on Form N-1A on December 28, 2007) (l) Certificate of Correction to Articles of Amendment and Restatement dated July 18, 2007 (Previously filed with Post-Effective Amendment No. 27 to Registration Statement on Form N-1A on December 28, 2007) (2) Copies of the existing by-laws or corresponding instruments of the Registrant; (a) Amended and Restated By-Laws dated March 1, 2005 (Previously filed with Post-Effective Amendment No. 25 to Registration Statement on Form N-1A on December 30, 2005) (3) Copies of any voting trust agreement affecting more than five percent of any class of equity securities of the Registrant; Not Applicable. (4) Copies of the agreement of acquisition, reorganization, merger, liquidation and any amendments to it; (a) Agreement and Plan of Reorganization between the Registrant and Templeton Capital Accumulator Fund dated December 7, 2004 (5) Copies of all instruments defining the rights of holders of the securities being registered including, where applicable, the relevant portion of the articles of incorporation or by-laws of the Registrant; Not Applicable. (6) Copies of all investment advisory contracts relating to the management of the assets of the Registrant; (a) Amended and Restated Investment Management Agreement between the Registrant and Templeton Global Advisors Limited dated December 6, 1994 (Previously filed with Post-Effective Amendment No. 11 to Registration Statement on Form N-1A on April 28, 1995) (b) Amendment to the Investment Management Agreement dated June 1, 2004 (Previously filed with Post-Effective Amendment No. 24 to Registration Statement on Form N-1A on December 2, 2004) (c) Amendment to the Investment Management Agreement dated July 1, 2006 (Previously filed with Post-Effective Amendment No. 26 to Registration Statement on Form N-1A on December 28, 2006)(d) Amendment to the Investment Management Agreement dated August 1, 2007 (Previously filed with Post-Effective Amendment No. 27 to Registration Statement on Form N-1A on December 28, 2007) (7) Copies of each underwriting or distribution contract between the Registrant and a principal underwriter, and specimens or copies of all agreements between principal underwriters and dealers; (a) Amended and Restated Distribution Agreement between the Registrant and Franklin Templeton Distributors, Inc., dated April 1, 1999 (Previously filed with Post-Effective Amendment No. 20 to Registration Statement on Form N-1A on December 29, 2000) (b) Non-Exclusive Underwriting Agreement between the Registrant and Templeton Global Strategic Services (Deutschland) GmbH dated October 31, 1995 (Previously filed with Post-Effective Amendment No. 12 to Registration Statement on Form N-1A on December 29, 1995) (c) Form of Selling Agreements between the Registrant, Franklin Templeton Distributors, Inc. and Securities Dealers dated November 1, 2003 (Previously filed with Post-Effective Amendment No. 24 to Registration Statement on Form N-1A on December 2, 2004) (d) Form of Non-Exclusive Underwriting (Previously filed with Post-Effective Amendment No. 18 to Registration Statement on Form N-1A on December 30, 1998) (e) Amendment dated October 18, 1997 to the Non-Exclusive Underwriting Agreement between the Registrant and Templeton Global Strategic Services (Deutschland) GmbH dated October 31, 1995 (Previously filed with Post-Effective Amendment No. 18 to Registration Statement on Form N-1A on December 30, 1998) (f) Amendment dated May 15, 2006 to the form of Selling Agreements between the Registrant, Franklin Templeton Distributors, Inc. and Securities Dealers (Previously filed with Post-Effective Amendment No. 27 to Registration Statement on Form N-1A on December 28, 2007) (8) Copies of all bonus, profit sharing, pension, or other similar contracts or arrangements wholly or partly for the benefit of trustees or officers of the Registrant in their capacity as such.
